Title: To James Madison from Anthony Merry, 9 February 1804
From: Merry, Anthony
To: Madison, James



Washington February 9th. 1804.
Mr Merry has the Honor to present his Respects to Mr Madison.
He has just had that of receiving a Note from the President of the United States of which the following is a Copy—
“Thomas Jefferson asks the Favor of Mr Merry to dinner with a small Party of Friends on Monday the 13th. at Half past Three. Feby. 9. 04.” (superscribed to Mr Merry).
It so happens that Mr Merry has engaged some Company to dine with him on that Day. Under other Circumstances, however, he would have informed himself whether it is the Usage, as is the Case in most Countries, for private Engagements of every Kind to give Way to Invitations from the Chief Magistrate of the United States, and, if such were the Usage, he would not have failed to have alleged it as a just Apology for not receiving the Company he has invited.
But, after the Communication which Mr Merry had the Honor to receive from Mr Madison on the 12th. of last Month respecting the Alteration which the President of the United States had thought proper should take place in regard to the Treatment to be observed by the Executive Government towards Foreign Ministers from those Usages which had been established by his Predecessors, and after the Reply which Mr Merry had the Honor to make to that Notice, stating that, notwithstanding all his Anxiety to cultivate the most intimate and cordial Intercourse with every Member of the Government, he could not take upon himself to acquiesce in that Alteration, on Account of its serious Nature, which he would therefore report to his own Government, and wait for their Instructions upon it; it is necessary that he should have the Honor of observing to Mr Madison that, combining the Terms of the Invitation abovementioned with the Circumstances which have preceded it, Mr Merry can only understand it to be addressed to him in his private Capacity, and not as His Britannic Majesty’s Minister to the United States. Now however anxious he may be, as he certainly is, to give Effect to the Sentiments above expressed of conciliating personally and privately the good Opinion and Esteem of Mr Jefferson, he hopes that the latter will feel how improper it would be on his Part to sacrifice to that Desire the Duty which he owes to his Sovereign, and, consequently, how impossible it is for him to lay aside the Consideration of his public Character.
If Mr Merry should be mistaken as to the Meaning of Mr Jefferson’s Note, and it should prove that the Invitation is designed for him in his public Capacity, he trusts that Mr Jefferson will feel equally that it must be out of his Power to accept it without receiving previously, through the Channel of the Secretary of State, the necessary formal Assurances of the President’s Determination to observe towards him all those Usages of Distinction which have heretofore been shewn by the Executive Government of the United States to the Persons who have been accredited to them as His Majesty’s Ministers.
Mr Merry has the Honor to request of Mr Madison to lay this Explanation before the President, and to accompany it with the strongest Assurances of his highest Respect and Consideration.
 

   
   RC (DNA: RG 59, NFL, Great Britain, vol. 3); Tr (DLC). RC unsigned; encoded interlinearly by Wagner. Tr partially in code; decoded interlinearly. Tr and Tr of JM’s reply (see n. 2, below) were enclosed in JM to Monroe, 16 Feb. 1804.



   
   For JM’s conversations with Merry about this matter, see JM to Monroe, 19 Jan. 1804.



   
   JM replied on the same day: “Mr. Madison presents his compliments to Mr. Merry. He has communicated to the President Mr. Merry’s note of this morning and has the honor to remark to him that the Presidents invitation being in the stile used by him in like cases, had no reference to the points of form which will deprive him of the pleasure of Mr. Merry’s company at dinner on Monday next.



   
   “Mr. M. tenders to Mr. Merry his distinguished consideration” (draft [DNA: RG 59, Notes to Foreign Ministers and Consuls, vol. 1]; Tr [DLC]; draft encoded interlinearly by Wagner; Tr docketed by Monroe “private”).


